11WHIPPLE, J.,
concurring.
In the absence of the crucial medical record exhibits and documentation, I agree that the result reached by the majority is warranted, considering the evidence of the record herein. However, in my view, the portion of the judgment terminating appellant’s parental rights herein should be vacated and the matter remanded with instructions to the trial court to complete the record and, if necessary, to allow the state to present the necessary documentation and evidence establishing appellant’s mental condition and capacity.
Moreover, because we are basing our decision herein in part on the record deficiencies, as well as the staleness and insufficiency of the mental health evaluation of appellant, our action this date should not be construed to mean that the state is preempted from initiating termination proceedings as may be warranted and legally supportable.